AMERIGROUP CORPORATION

2005 EQUITY INCENTIVE PLAN

STOCK APPRECIATION RIGHT AGREEMENT

This Stock Appreciation Right Agreement (the “SAR Agreement”) is made and
entered into as of      , 200     (the “Date of Grant”), by and between
AMERIGROUP Corporation, a Delaware corporation (the “Company”), and      (the
“Grantee”). Capitalized terms not defined herein shall have the meaning ascribed
to them in the Company’s 2005 Equity Incentive Plan (the “Plan”).

1. Number of Shares. The Company hereby grants to Grantee a stock appreciation
right (this “SAR”) covering      Shares (the “SAR Shares”) at an Exercise Price
per Share of $     , subject to all of the terms and conditions of this SAR
Agreement and the Plan.

2. SAR Term. The term of the SAR (the “SAR Term”) shall commence on the Date of
Grant set forth above and, unless the SAR is previously terminated pursuant to
Section 5 below, shall terminate on the [ ] anniversary thereof (the “Expiration
Date”). As of the Expiration Date, all rights of Grantee hereunder shall
terminate.

3. Conditions of Exercise.

[If granted pursuant to AMERIGROUP’s Bonus Plan]

(a) Subject to Section 5 below, the SAR shall become vested on the Date of Grant
as to      percent (     %) of the SAR Shares, as to an additional      percent
(     %) of the SAR Shares on April 1, 200     and as to an additional
     percent (     %) of the SAR Shares quarterly thereafter, such that the SAR
shall become fully (100%) vested on      , 200_.

[If granted other than under AMERIGROUP’s Bonus Plan]

(a) Subject to Section 5 below, the SAR shall become vested as to      of the
SAR Shares on the first anniversary of the Date of Grant, and as to an
additional      of the SAR Shares quarterly thereafter, such that the SAR shall
become fully (100%) vested on      .

(b) Prior to the Expiration Date, this SAR may, subject to Section 5 below, be
exercised in whole or in part at any time, but only as to SAR Shares that have
vested. Without limiting Section 5, if Grantee’s employment or service with the
Company and all Subsidiaries and Affiliates terminates, then from and after such
Termination Date (as defined in Section 5 below), this SAR may be exercised only
with respect to SAR Shares that have vested as of the Termination Date and only
as expressly permitted pursuant to Section 5.

(c) This SAR may not be exercised for a fraction of a share.

4. Method of Exercise of SAR.

(a) The SAR may be exercised by delivering to the Company an executed SAR
exercise agreement in the form attached hereto as Exhibit A, or in such other
form as may be approved by the Administrator from time to time (the “Exercise
Agreement”), which shall set forth, inter alia, (i) Grantee’s election to
exercise the SAR and (ii) the number of vested SAR Shares with respect to which
it is being exercised. If someone other than Grantee exercises the SAR, then
such person must submit documentation reasonably acceptable to the Company
verifying that such person has the legal right to exercise the SAR.

(b) The SAR may not be exercised unless such exercise is in compliance with all
applicable federal and state securities law, as they are in effect on the date
of exercise.

(c) Upon exercise of the SAR, the Company shall deliver to Grantee a number of
Shares with a Fair Market Value equal to the product of (i) the excess of the
Fair Market Value of a Share on the date of exercise over the Exercise Price and
(ii) the number of SAR Shares with respect to which the SAR is being exercised.

5. Effect of Termination of Employment or Service, Change in Control and
Disabling Conduct.

(a) Termination of Employment or Service Generally.

(i) Upon the termination of Grantee’s employment or service with the Company and
all Subsidiaries and Affiliates, the SAR shall immediately terminate as to any
SAR Shares that have not previously vested as of the date of such termination
(the “Termination Date”).

(ii) Any portion of the SAR that has vested as of the Termination Date shall be
exercisable in whole or in part for a period of 90 days following the
Termination Date (the “Post-Termination Exercise Period”) unless Grantee has
been terminated for Cause or engaged in Disabling Conduct (defined below);
provided, in no event may the SAR be exercised after the Expiration Date.

(iii) In the event of termination by reason of Grantee’s death or Disability,
the Post-Termination Exercise Period shall extend until the date that is six
months from the Termination Date; provided, in no event may the SAR be exercised
after the Expiration Date.

(iv) Upon the expiration of the Post-Termination Exercise Period any unexercised
portion of the SAR shall terminate in full (whether or not then exercisable).

(b) Termination for Cause; Disabling Conduct.

(i) The SAR shall terminate in full (whether or not then exercisable)
immediately upon the termination of Grantee’s employment with the Company or any
Subsidiary or Affiliate for Cause.

(ii) The SAR also shall terminate in full (whether or not then exercisable)
immediately if Grantee engages in Disabling Conduct.

[At the discretion of the Administrator, either]

(c) Change in Control. For purposes of Section 5(a) above, any portion of the
SAR that has not previously vested shall be deemed fully vested if Grantee’s
employment or service with the Company or any Subsidiary or Affiliate is
terminated by the Company or any Subsidiary or Affiliate or any successor entity
for any reason (other than for Cause or as a result of Disabling Conduct) within
two years following a Change in Control or if Grantee terminates employment or
service with the Company or any Subsidiary or Affiliate within two years
following the Change in Control and after there is a material adverse change in
the nature or status of Grantee’s duties or responsibilities from those in
effect immediately prior to the Change in Control.

[or]

(c) Change in Control. Any portion of the SAR that has not previously vested
shall become fully vested upon a Change in Control.

(d) Definition of Disabling Conduct. As used herein, “Disabling Conduct” shall
mean conduct involving a breach of the covenants made in Section 6 below.

6. Covenant Not to Compete.

(a) In consideration for the grant of the SAR, and as a material condition to
the grant, Grantee hereby expressly agrees as follows:

(i) Grantee will act in the best interests of the Company and its Subsidiaries
and Affiliates (each, an “AMERIGROUP Company” and collectively, the “AMERIGROUP
Companies”) throughout the period of Grantee’s employment with any of the
AMERIGROUP Companies; and

(ii) at all times while employed by any AMERIGROUP Company and at all times
during the Covered Post-Employment Period (defined below), Grantee will not
(A) compete with any AMERIGROUP Company by serving a Competitor (defined below)
in any managerial capacity, or in any capacity that influences business
strategy, with respect to a Covered Product or Service (defined below) that the
Competitor is offering in a Covered Area (defined below) or developing to offer
in a Covered Area, or (B) solicit for employment, interfere with the employment
relationship of or endeavor to entice away any employee of any AMERIGROUP
Company.

(b) As used herein,

(i) The “Covered Post-Employment Period” means the twelve (12) month period
beginning on the first day on which Grantee is no longer employed by any
AMERIGROUP Company as a result of Grantee’s resignation or termination for Cause
and ending on the first anniversary of such date. (In the event the Company
terminates Grantee without Cause, there shall not be a Covered Post-Employment
Period.)

(ii) “Competitor” means any entity or person that provides or is planning to
provide a Covered Product or Service in competition with a Covered Product or
Service that an AMERIGROUP Company is actively developing, marketing, providing
or selling.

(iii) “Confidential Information” means an AMERIGROUP Company’s material
non-public information concerning its business and affairs, including, without
limitation, trade secrets, strategies, business plans, marketing and advertising
plans, member and provider information, employee and personnel information,
contracts, training manuals, financial projections, budgets and non-public
financial data (including, without limitation, statements with premium revenue
and/or provider compensation terms, reports of actuaries, medical loss reports,
balance sheets and income statements).

(iv) A “Covered Product or Service” shall mean a managed health care product or
service offered or provided to any beneficiary of and/or participant in any
Medicaid, Medicaid-related, or SSI program, any government-funded children’s
health insurance program or any federal and/or state sponsored health care
program that is substantially similar to any of such programs.

(v) The “Covered Area” shall consist of each city, county and other similar
governmental territory in which an AMERIGROUP Company provides or has made
material efforts to develop and provide a Covered Product or Service to its
members, if in the course of Grantee’s employment with an AMERIGROUP Company he
or she (A) has provided services to an AMERIGROUP Company with respect to the
Covered Products or Services in such city, county or governmental territory, or
(B) reviewed or discussed Confidential Information of an AMERIGROUP Company with
respect to the Covered Product or Service in such city, county or governmental
territory.

(c) Grantee agrees that any breach by Grantee of the covenants made in Section
6(a) above may cause irreparable damage to one or more of the AMERIGROUP
Companies and that in the event of such breach each AMERIGROUP Company shall
have, in addition to any and all remedies of law, the right to an injunction,
specific performance or other equitable relief to prevent the violation of
Grantee’s obligations hereunder. Grantee agrees that any such AMERIGROUP Company
may seek and obtain injunctive relief without posting an injunction bond.
Grantee hereby acknowledges and agrees that Grantee will have access to
confidential and proprietary information and trade secrets concerning the
AMERIGROUP Companies during Grantee’s employment and that the covenants in
Section 6(a) are reasonable in scope and necessary to protect the legitimate
business interests of the AMERIGROUP Companies. Grantee hereby further expressly
acknowledges and agrees that each AMERIGROUP Company is an express third party
beneficiary of the terms of this Agreement. (For the avoidance of doubt, Grantee
acknowledges and agrees that the experience and/or knowledge that Grantee
acquires in the course of his or her employment with an AMERIGROUP Company may
relate not only to the Covered Products and Services of the AMERIGROUP Company
with which he or she is employed, but also those of other AMERIGROUP Companies.)

7. Adjustments. In the event of any Change in Capitalization, the Administrator
shall take such actions pursuant to Section 5 of the Plan (including the
provisions thereof relating to the cancellation of Awards in exchange for a
payment in cash or other property) as it deems appropriate.

8. Certain Changes. The Administrator may accelerate the date on which the SAR
becomes exercisable, waive or amend the operation of the provisions of this
Agreement respecting exercise after termination of employment or otherwise
adjust any of the terms of the SAR, provided that no action under this Section 8
shall adversely affect Grantee’s rights hereunder without the consent of
Grantee.

9. Nontransferability of SAR. Except under the laws of descent and distribution,
Grantee shall not be permitted to sell, transfer, pledge or assign the SAR or
this SAR Agreement; provided that subject to such terms and conditions as the
Administrator may establish, Grantee shall be permitted to transfer this SAR to
a trust controlled by Grantee during Grantee’s lifetime for estate planning
purposes or to make a gift of this SAR to an Immediate Family Member. Unless
transferred pursuant to the preceding sentence, the SAR shall be exercisable,
during Grantee’s lifetime, only by Grantee. Without limiting the generality of
the foregoing, except as otherwise provided herein, the SAR may not be assigned,
transferred, pledged or hypothecated in any way, shall not be assignable by
operation of law, and shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the SAR contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the SAR shall be null and void and
without effect.

10. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by facsimile or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing or 24 hours after transmission by facsimile to
the respective parties named below:

         
If to the Company:
  AMERIGROUPCorporation

 
  4425 Corporation Lane
 
  Virginia Beach, VA 23462

 
  Facsimile: (757) 557-6743

 
  Attn: Stanley F. Baldwin

If to Grantee:
    —  

Facsimile:

Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.

11. Tax Consequences. The tax laws and regulations applicable to the exercise of
the SAR and the disposition of the SAR Shares are complex and subject to change.
Grantee should consult a tax adviser before exercising the SAR or disposing of
the Shares.

12. Securities Laws Requirements. The SAR shall not be exercisable to any
extent, and the Company shall not be obligated to transfer any SAR Shares to
Grantee upon exercise of such SAR, if such exercise, in the opinion of counsel
for the Company, would violate the Securities Act of 1933 (the “Securities Act”)
or any other Federal or state statutes having similar requirements as may be in
effect at that time.

13. No Obligation to Register SAR Shares. The Company shall be under no
obligation to register the SAR Shares pursuant to the Securities Act or any
other Federal or state securities laws.

14. Investment Representation. Grantee hereby represents and warrants to the
Company that Grantee, by reason of Grantee’s business or financial experience
(or the business or financial experience of Grantee’s professional advisors who
are unaffiliated with and who are not compensated by the Company or any
affiliate or selling agent of the Company, directly or indirectly), has the
capacity to protect Grantee’s own interests in connection with the transactions
contemplated under this SAR Agreement.

15. Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act for such period as the Company or its
underwriters may request (such period not to exceed 180 days following the date
of the applicable offering), Grantee shall not, directly or indirectly, sell,
make any short sale of, loan, hypothecate, pledge, offer, grant or sell any
option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any SAR Shares
acquired under this SAR Agreement without the prior written consent of the
Company or its underwriters.

16. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the SAR Shares by any holder thereof in violation of the
provisions of this Agreement or the Certificate of Incorporation or the Bylaws
of the Company, will be valid, and the Company will not transfer any of said SAR
Shares on its books nor will any of said SAR Shares be entitled to vote, nor
will any dividends be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.

17. Withholding Requirements. The Company’s obligations under this SAR Agreement
shall be subject to all applicable tax and other withholding requirements, and
the Company shall, to the extent permitted by law, have the right to deduct any
withholding amounts from any payment or transfer of any kind otherwise due to
Grantee.

18. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this SAR Agreement shall in no way be construed to be
a waiver of such provision or of any other provision hereof.

19. Governing Law. With the exception of Section 6 above, this SAR Agreement
shall be governed by and construed according to the laws of the State of
Delaware without regard to its principles of conflict of laws. The provisions of
Section 6 above shall be governed by and construed according to the laws of the
Commonwealth of Virginia without regard to its principles of conflict of laws.

20. Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the SAR and this SAR Agreement shall be subject to all terms
and conditions of the Plan.

21. Amendments; Construction. The Administrator may amend the terms of this SAR
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of Grantee hereunder without his or her consent. To the
extent the terms of Section 6 above conflict with any prior agreement between
the parties related to such subject matter, the terms of Section 6 shall
supersede such conflicting terms and control. Headings to Sections of this SAR
Agreement are intended for convenience of reference only, are not part of this
SAR Agreement and shall have no affect on the interpretation hereof.

22. Rights as a Stockholder. Neither Grantee nor any of Grantee’s successors in
interest shall have any rights as a stockholder of the Company with respect to
any shares of Common Stock subject to the SAR until the date of issuance of a
stock certificate for such shares of Common Stock.

23. Agreement Not a Contract for Services. Neither the Plan, the granting of the
SAR, this SAR Agreement nor any other action taken pursuant to the Plan shall
constitute or be evidence of any agreement or understanding, express or implied,
that Grantee has a right to continue to provide services as an officer,
director, employee, consultant or advisor of the Company or any Subsidiary or
Affiliate for any period of time or at any specific rate of compensation.

24. Authority of the Administrator. The Administrator shall have full authority
to interpret and construe the terms of the Plan and this SAR Agreement. The
determination of the Administrator as to any such matter of interpretation or
construction shall be final, binding and conclusive.

25. Survival of Terms. This SAR Agreement shall apply to and bind Grantee and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors. The terms of Section 6
shall expressly survive the termination of the SAR and this Agreement.

26. Acceptance. Grantee hereby acknowledges receipt of a copy of the Plan and
this SAR Agreement. Grantee has read and understand the terms and provision
thereof, and accepts the SAR subject to all the terms and conditions of the Plan
and this Agreement.

27. Severability. Should any provision of this SAR Agreement be held by a court
of competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this SAR
Agreement, the balance of which shall continue to be binding upon the parties
hereto with any such modification (if any) to become a part hereof and treated
as though contained in this original SAR Agreement. Moreover, if one or more of
the provisions contained in this SAR Agreement shall for any reason be held to
be excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable, in lieu of severing such unenforceable provision, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear, and such determination by such
judicial body shall not affect the enforceability of such provisions or
provisions in any other jurisdiction.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this SAR
Agreement on the day and year first above written.

AMERIGROUP Corporation

By

Stanley F. Baldwin
Executive Vice President, General Counsel

and Secretary

     

Address:

Social Security Number:

1

EXHIBIT A

AMERIGROUP CORPORATION
2005 EQUITY INCENTIVE PLAN

STOCK APPRECIATION RIGHT AGREEMENT
NOTICE OF EXERCISE

______________, ____

AMERIGROUP Corporation
[Address]

Attn:

On      , I was granted a stock appreciation right (a “SAR”) by AMERIGROUP
Corporation (the “Company”) under the Company’s 2005 Equity Incentive Plan (the
“Plan”) and a SAR Agreement, between me and the Company (the “Agreement”). This
letter is to notify you that I wish to exercise the SAR under the Agreement as
set forth below.

Exercise of SAR

1. I wish to exercise with respect to      SAR Shares.

2. I am paying the local, state and federal withholding taxes and/or all other
taxes that the Company has advised me are due as follows:



           By enclosing cash and/or a certified or cashier’s check payable to
the Company in the amount of $     .



           By authorizing the Company to withhold from the number of SAR Shares
I would otherwise receive that number of whole Shares having a fair market value
equal to the minimum tax withholding due, with any fractional share amounts to
be settled by cash and/or a certified or cashier’s check.



           By delivery of unrestricted shares of Company stock already owned by
me for more than six months on the date of surrender, and which have an
aggregate fair market value on the date of surrender equal to the minimum tax
withholding due, with any fractional share amounts to be settled by cash and/or
a certified or cashier’s check.

4. In exercising my SAR I hereby warrant and represent to the Company that I
have not engaged in Disabling Conduct.

Very truly yours,

Grantee

Name and Address (please print)

         
Telephone Number
    (    )
 
       
Social Security Number
       
 
       

2